Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141462-3 & (71)                                                                                      Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TOWNSHIP OF RICHMOND,                                                                               Alton Thomas Davis,
                                                                                                                         Justices
           Plaintiff-Appellee/
           Cross-Appellant,
  v                                                                 SC: 141462-3
                                                                    COA: 288625; 290054
                                                                    Macomb CC: 2006-001054-CZ;
  RONDIGO, LLC,                                                     2006-004429-CZ
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 20, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
         d1124                                                                 Clerk